 
 
I 
One Hundred Eleventh Congress of the United States of America At the Second SessionBegun and held at the City of Washington on Tuesday, the fifth day of January, two thousand and ten 
H. R. 4360 
 
AN ACT 
To designate the Department of Veterans Affairs blind rehabilitation center in Long Beach, California, as the Major Charles Robert Soltes, Jr., O.D. Department of Veterans Affairs Blind Rehabilitation Center. 
 
 
1.Name of Department of Veterans Affairs blind rehabilitation center, Long Beach, CaliforniaThe Department of Veterans Affairs blind rehabilitation center in Long Beach, California, shall after the date of the enactment of this Act be known and designated as the Major Charles Robert Soltes, Jr., O.D. Department of Veterans Affairs Blind Rehabilitation Center. Any reference to such blind rehabilitation center in any law, regulation, map, document, record, or other paper of the United States shall be considered to be a reference to the Major Charles Robert Soltes, Jr., O.D. Department of Veterans Affairs Blind Rehabilitation Center.  
 Speaker of the House of Representatives.Vice President of the United States and President of the Senate.
